United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          October 17, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                           No. 02-11160
                         Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROSCOE DUNGEE MEADOWS,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:02-CR-34-1
                        --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Roscoe Dungee Meadows appeals his 36-month sentence for wire

fraud.   18 U.S.C. § 1343.   He argues that the district court

clearly erred in calculating the amount of loss to Cornerstone

Financial Services (CFS).    Meadows argues that the court erred in

assessing no value to the two wrecked trucks that were

repossessed.   In light of CFS’s unsuccessful attempts to sell the

parts of the wrecked trucks, the district court’s determination


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-11160
                               -2-

that the amount of loss was more than $20,000 was plausible and

thus not clearly erroneous.   See United States v. Ismoila, 100

F.3d 380, 396 (5th Cir. 1996).

     AFFIRMED.